DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner acknowledges the amendments made to claim 1, filed on 09/20/2022.
Claims 1-19 are being examined on the merits.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-11 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Moon (from IDS, KR20140008180A) and Jun (KR101481772B1). This rejection is maintained with slight modifications to take-into-account the amendments filed on 09/20/2022.
Moon’s general disclosure is to a preparation method of spherical drug seeds containing herbal extracts for pellet formulation which creates increased total weight of the drug and improves hygroscopicity (see abstract).
Regarding claim 1, Moon teaches a method for manufacturing a pellet formulation containing a single or complex herbal extract: “In the production method according to the present invention, the main drug constituting the seeds is a complex herbal medicine extract X, but does not exclude a single herbal extract X” (see first two lines of page 9), comprising preparing a concentrate for seeds: “Concentrating the filtered extract of step 2) under reduced pressure” (see step 3 on page 10).
Moon also teaches “In herbal medicine extracts, various ingredients such as sugar, resin, tannin, gum, cellulose and the like which interfere with the formulation and have a customary action are mixed. Among the various pharmacologically active ingredients contained in herbal extracts, there are many components having a glycoside structure, and they exhibit strong specificity in the extract” (see technical field page 3).
Regarding claims 1 and 14, Moon also teaches the main drug layer coating step where seeds are placed in a fluidized bed process unit and the main drug layer is sprayed onto the spherical main drug seed which also includes a binding solution (mixing concentrate and excipients to mold seeds) to form a drug layer (see 1st paragraph, page 10). Moon also teaches wherein an excipient can be added to the dispersion (which is the main drug used to spray into the fluidized bed) (see 6th line, page 11). 
Regarding claims 1-7, 9-11 and 16-18, Moon teaches wherein the extraction solvent may be added in an amount of 5 to 20 times, preferably 5 to 10 times, the weight of the dry matter of the herbal medicine (see bottom of page 8) and teaches the concentration of the herbal medicine extractant is preferably 35-75 brix, more preferably 40-60 brix (see bottom of page 10) and wherein the herbal medicine extract of the main drug seed being 10 to 50 brix (see 3rd claim, page 21) and each of these brix ranges are within in the claimed brix ranges for bed coating and seed.
Regarding claim 15, Moon also teaches excipients and lubricants being lactose, talc, silicon dioxide, magnesium stearate, stearate calcium, and HPMC (see page 7, binder, lubricants and excipients).
Regarding claim 14, Moon teaches coating the surfaces of the seeds with a moisture proof coating after the main drug layer (see step 2, page 17).
Regarding claim 8, Moon also teaches wherein the granules were passed through and extruder in the range of 10 to 50 rpm and wherein the granules were subjected to a rotation collision at 500 to 1500 rpms for 1 to 2 minutes thus forming the spherical main drug seeds (spheronizing the cut extrudate) (see Step 1-D, spherical main drug seed’s produce, page 18).
Moon does not specifically teach that the sugar content in the fluidized bed coating being lower than the sugar content of the seeds and teach the concentrate for seeds being between 35-65 wt% of herbal extract or teach the specific sugar content of the herbal medicine being increased to the specific Brix ratios in the instant claims. 
Jun’s general disclosure is to a method for preparing granules or pills using a fluidized bed apparatus (see abstract).
Jun teaches specifically of pellet formulation that ”when the herbal medicine extract is formulated into powder, it is difficult to handle due to the heavy humidification caused by the concentrated saccharide by the powder formulation, and because of the high humidifying property, there is a problem in maintaining stability such as content” (see 3rd paragraph, page 2) and further teaches that depending on the sugar content of the herbal medicine being sprayed into the fluidized bed chamber, this can affect the surface of the particle seed and the wall of the fluid chamber (see paragraph 10, page 2).
Therefore, it would have been obvious to a person having ordinary skill in the art at the effective filing date to optimize the sugar content and Brix values of both the seed and/or the herbal medicine utilized in the fluidized bed chamber to the instantly taught values in order to overcome the difficulties in the pellet formulation. It would have been obvious to lower the sugar content of the herbal medicine to that of lower than the seed and arrive at the instantly taught range in order to reduce the humidifying property and hygroscopic properties so that a pellet formulation can more readily take place. A person having ordinary skill in the art would have had the ability and knowledge in reducing the sugar content of the herbal medicine being sprayed in the fluidized chamber, and would have realized that the sugar content being sprayed be less than the seed as the process of optimization would have brought about these instantly taught parameters. The range of the functional Brix values have already been disclosed in the prior art and optimizing within taught ranges is prima facie obvious. The rationale to support a conclusion that the claims would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
It is also routine to optimize within known ranges to arrive at an optimal result. Therefore, there is a reasonable expectation of success, based upon prior references and what is known in the art, that the modified teachings of Moon and Jun, along with any optimization needed, would meet the claimed functional limitation of the instant invention.
Furthermore, it would have been obvious to optimize the concentrate of seeds to contain the herbal extracts solids in that of the instantly taught range because the seed solids would need to be gradually increased during the process of concentration, specifically because the concentration would continue to increase upon deposit of the extract solids onto the seed pellets until the final pellet was formed.


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Moon (from IDS, KR20140008180A) and Jun (KR101481772B1) as applied to claims 1-11 and 14-19 above, and further in view of Trophardy (WO2007135583A2)
Moon and Jun teach the methods of manufacturing a pellet formulation containing a single or complex herbal extract but do not specifically teach wherein the extract has aromaticity and obtaining an essential oil volatilized during extraction and concentration; and encapsulating the essential oil or mixing the essential oil product with the concentrate for fluidized bed coating.
Trophardy’s general disclosure is to capsules encapsulating an active or functional ingredient through spray-drying (see abstract).
Trophardy teaches where aromatics and natural extracts such as oils, essential oils derived from plants (see lines 20-23, page 10) and flavor and/or fragrance ingredients such as highly volatile compounds can be encapsulated according to known spray-drying processes (see lines 4-17, page 11) specifically fluidized bed (see line 5, page 17) (also see lines 1-5, page 20).
Therefor it would have been obvious to a person having ordinary skill in the art at the effective filing date to include the essential oils volatized during the extraction process because Trophardy already teaches utilizing these components for fragrance or as active ingredients in creating capsules in the fluidized bed process. It would further be obvious to persons having ordinary skill to use the aromatics within the herbal medicine in the pellet formulation process because aromatics themselves may contain the active ingredients within the herbs and can influence herbal medicine flavoring and smell for ease of use for the consumer.
There would be a reasonable expectation of success in doing so because the prior art gives great details in how to create encapsulated herbal components with volatile essential oils during fluidized bedding.

Response to Arguments
Applicant's arguments filed 09/20/2022 have been fully considered but they are not persuasive. The applicant argues that Moon does not disclose the relationship between the sugar content of the fluidized bed coating concentrate and the sugar content of the seed concentrate. Moreover, Moon does not disclose how to set the sugar content of the fluidized bed coating concentrate lower than the sugar content of the seed concentrates when manufacturing pellets. However, this is not necessarily the case. Moon already teaches the brix values for the herbal medicine extractant to be set at most preferably in the range of 40-60 brix and wherein the herbal medicine extract of the main drug seed be set to 10-50 brix. These values are within the instantly claimed ranges. A person having skill in the art would be able to optimize within already known ranges without any undue experimentation. Additionally, Jun teaches reasons a person of skill would want to optimize the ranges so that the sugar content of the fluidized bed coating was less than that of the seed concentration. Jun teaches that high saccharide content creates heavy humidification which makes the formulation very difficult. Thus, there is a motivation to lower the sugar content (brix value) within the already defined ranges of the fluidized bed coating to be lower than that of the seed coating, which is also within the instantly taught ranges.
Pertaining to the argument wherein Moon does not teach how to set the sugar content of the fluidized bed coating concentrate lower than the sugar content of the seed concentrates when manufacturing pellets, this is something any person having skill in the art would know how to do. A person having skill in the art of pellet formulation would know how to operate a fluidized bed and would also know how to change the settings to optimize the brix values for the pellet formation.
The applicant argues that Moon only teaches how to coat the seed with the main drug layer to improve conformability. However, this is an aspect of what the instant application is trying to teach. Moon may not outright state that the brix value of the fluidized bed needs to be less than the brix value of the seed coating, but Moon gives ranges of the brix values for each and within those ranges are the instantly disclosed ranges, and one in which the range for the fluidized bed is less than the seed concentration. 
The applicant argues that Moon does not separately prepare the seed and fluidized bed concentrations recited in claim 1, however this cannot be true if the two are taught to be at different ranges, which is the case. The applicant argues that Moon uses the same medicinal compositions for both seed and the main drug layer without separate sugar contents, however this is not the case. As discussed in the above rejection, Moon teaches the brix values for the herbal medicine extractant to be set at most preferably in the range of 40-60 brix and wherein the herbal medicine extract of the main drug seed be set to 10-50 brix (see above rejection and arguments).
The applicant argues that Jun does not cure the deficiencies of Moon, however Moon teaches the same method steps and Jun is relied upon to strengthen the motivation to lower the sugar content of the drug in the fluidized bed. Moon essentially already teaches each aspect of the instant invention. The office relies upon Jun to make a stronger argument for reasons a person of skill would optimize the birx values already disclosed in Moons invention to that of the instantly claimed. Again, the applicant argues that Jun does not teach how to set the sugar content of the seed concentration to a higher sugar content than for the fluidized bed coating. This is something any person having skill in the art would know how to do. A person having skill in the art of pellet formulation would know how to operate a fluidized bed and would also know how to change the settings to optimize the brix values for the pellet formation. 
The applicant argues that Jun’s teachings pertain to problems in the formulation process with having too high sugar content which is related to moisture content and wherein this makes the pellet formulation difficult. This teaching is a teaching of why one skilled in the art would want to lower the sugar content in the same manner as what the instant applicant is teaching. It does not have to be the exact same reasoning as the applicants because the teachings both lead one to the same results, which is in lowering the sugar content of the drug in the fluidized bed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655